Citation Nr: 1408967	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  10-42 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an effective date earlier than September 28, 2009 for the addition of a dependent spouse to the award of service-connected compensation benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel






INTRODUCTION

The Veteran had active service in the United States Army from May 1985 to March 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2009 administrative determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran's entire claims file, to include the portion contained electronically, has been reviewed in this case.  


FINDINGS OF FACT

1.  The Veteran had a 40 percent combined disability rating based on a 1994 rating decision from 1993 to 2012 and is presently in receipt of a 60 percent combined disability rating.

2.  The Veteran was married in June 2006. 

3.  Written notification of the marriage was received by VA on September 28, 2009.  


CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier than September 28, 2009 for the addition of a dependent spouse to the award of service-connected compensation benefits are not met.  38 U.S.C.A. §§ 1115, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.4, 3.31, 3.400, 3.401(b) (2013).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA is required to meet statutory and regulatory notice and duty to assist provisions. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013). 

With respect to the duty to notify, the Board finds that in this case, the Veteran's claim for dependency benefits has been granted, and he has appealed the downstream issue of entitlement to an earlier effective date.  Thus, his initial underlying claim has been more than substantiated, it has been proven, thereby rendering notice under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) no longer required (because the intended purpose of the notice has been fulfilled).  Goodwin v. Peake, 22 Vet. App. 128 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112  (2007); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Harman v. Nicholson, 483 F.3d 1311 (2007).

As to VA's duty to assist, the Board notes that pertinent records have been obtained. 38 U.S.C.A. § 5103.  VA is only required to make reasonable efforts to obtain relevant records that the Veteran has adequately identified to VA, and the Veteran has not alleged that he has submitted any documents to VA which are not of record. 38 U.S.C.A. § 5103A (b)(1).  VA, therefore, has made every reasonable effort to obtain all records relevant to the Veteran's claim.

Legal Criteria

The statutory and regulatory provisions explicitly state that, except as otherwise provided, the effective date of an award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

Veterans having a 30 percent or more service-connected condition may be entitled to additional compensation for a spouse.  38 U.S.C.A. § 1115 (West 2002); 38 C.F.R. § 3.4(b)(2) (2013).   An award of additional compensation for dependents, based on the establishment of a rating in the percentage specified by law for that purpose, shall be payable from the effective date of such rating, but only if proof of dependents is received within one year from the date of such rating.  38 U.S.C.A. § 5110(f).

The effective date of the award of any benefit or increase by reason of marriage or the birth/adoption of a child shall be the date of that event if proof is received by VA within a year from the date of marriage, birth, or adoption.  38 U.S.C.A. § 5110(n) (West 2002). 

Regarding additional compensation for dependents, the effective date will be the latest of the following dates: (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of the Veteran's award. 38 C.F.R. § 3.401(b). 

The "date of claim" for additional compensation for dependents is the date of the Veteran's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within a year of VA's request.  38 C.F.R. § 3.401(b)(1). 

The earliest that the additional award of compensation for a dependent spouse can occur is the first day of the month following the effective date.  38 C.F.R. § 3.31.

Analysis

The Veteran in this case is in receipt of service-connected compensation benefits for several disabilities, and had been rated a combined 40 percent disabled since March 1993 based on a July 1994 rating decision (a 60 percent rating was established in 2012).  He was awarded additional compensation for his dependent spouse in October 2009, and there is no issue as to if he meets the statutory threshold for entitlement to a higher rate of compensation based on having a dependent spouse.  

Essentially, the Veteran states that he married in June 2006, and that this should be the date of the addition his spouse to his compensation benefits award.  As noted, a claim to add the Veteran's spouse to the compensation award was received in September 2009, and it is this date which was established as the effective date of award.  The Veteran posited a notice of disagreement with the established effective date of the award.  He contends that he notified VA of his marriage via telephone at a time prior to 2009, and that he was told there was nothing to be done with respect to adding his spouse.  Further, he contends that as the marriage took place in 2006, that it is irrelevant as to when he ultimately notified VA, and that the effective date of the addition of his spouse to his benefits should be June 2006.  

The record, simply, does not contain any evidence of the Veteran having contacted VA with a report of his marriage until September 2009.  There are no phone records or reports of contact included in the file documenting a call to VA to report the marriage, and there is no other writing of record which would even potentially indicate that VA was notified of the Veteran's marriage until 2009.  

Even assuming a phone call did occur, there is nothing of record in writing to show what the contents of such a conversation with VA personnel would have included, and the Veteran does not allege reducing his assertions to writing until September 2009.  Assuming without deciding that the Veteran did place a telephone call in 2006 to VA regarding his marriage and that he was given bad advice regarding additional compensation for dependents by a VA employee, the Board must point to the Court's holding in McTighe v. Brown, 7 Vet. App. 29, 30 (1994).  In that case, the Court found that "payment of government benefits must be authorized by statute; therefore, erroneous advice given by a government employee cannot be used to estop the government from denying benefits."  The Board finds that the Veteran's argument regarding erroneous advice during an alleged telephone call to VA in 2006 must fail.

Under 38 U.S.C. § 5101(a), a specific claim must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 C.F.R. § 3.151(a).   A claim is defined as "a formal or informal communication in writing, requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit" (emphasis added).  38 C.F.R. § 3.1(p).  Any written communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, may be considered an informal claim.  Such informal claim must identify the benefit sought. 38 C.F.R. § 3.155(a).

In this case, there is no evidence of anything which, even potentially, could be considered even an informal claim for adding the Veteran's spouse to his compensation award until September 2009.  The Veteran admits to having only oral communication with VA prior to submitting his September 2009 written claim, and without anything reduced to writing, a "claim" for VA purposes cannot be found to exist prior to that time.  Thus, there is no evidence of any notification of the completion of the Veteran's marriage until the Veteran claimed that his spouse should be added to his award in September 2009.  

The effective date of award for the addition of a spouse to service-connected compensation benefits will only be the date of marriage if VA is notified of the marriage within a year of it occurring.  38 U.S.C.A. § 5110(n) (West 2002).   Here, there is no doubt that the Veteran was married in June 2006; however, notification was not made to VA until 2009.  In such a case, the effective date of award will be the latest of the date of claim, date dependency arose, date of qualifying disability rating if notice of dependency is made within a year, or date of commencement of the Veteran's award.   38 C.F.R. § 3.401(b).  In the current case, the qualifying disability award was many years prior to the date of claim or when dependency arose, and thus, the date of claim, September 28, 2009, is the properly-assigned effective date for the addition of the Veteran's spouse to the Veteran's service-connected compensation benefits.  The claim for an earlier effective date must be denied.  

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue. That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  38 U.S.C.A. § 5107(b); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to an effective date earlier than September 28, 2009 for the addition of a dependent spouse to the award of service-connected compensation benefits is denied.  




____________________________________________
J.B. FREEMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


